DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/27/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on page 9 of the remarks that Kubo’s Figure 9 fails to disclose two reflective dots that are of the same size. While the examiner agrees that this is the case, Kubo’s Figure 14 discloses first and second reflective dots having a same size but different numbers, as required in the claim limitations and as detailed in the rejection of claims 1 and 9 below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US Publication No.: US 2020/0057340 A1 of record) in view of Chen (US Publication No.: US 2013/0176749 A1 of record) and Kubo et al (US Publication No.: US 2002/0101399 A1 of record, “Kubo”). 
Regarding Claim 1, Jiang discloses a fingerprint recognition apparatus for integrating into a display panel displaying according to a first light signal (Figures 1-2), comprising:
A sensor, sensing a fingerprint according to a second light signal (Figures 1-2, sensor 301);
A first medium layer, disposed between the display panel and the sensor, comprising a first light-emitting source to emit the first light signal (Figure 2, first medium layer 1011/1012/1013/1015, first light-emitting source 1015, display panel 102, sensor 301); and
A second medium layer, disposed between the first medium layer and the sensor, comprising a second light-emitting source to emit the second light signal (Figures 1-2, second medium layer comprises second light-emitting source 302),
Wherein the first medium layer comprises:
A first diffuser layer, diffusing the first light signal (Figure 2, first diffuser layer 1013);
A first reflector layer, reflecting the first light signal (Figure 2, first reflector layer 1011);
A first light guide plate layer, disposed between the first diffuser layer and the first reflector layer, comprising the first light-emitting source and a first reflecting element, and guiding the first light signal, wherein the first reflecting element reflects the first light signal (Figure 2, first light guide plate layer 1012, first light-emitting source 1015, first reflecting element 1012b; Paragraph 0052).
Jiang fails to disclose that the second medium layer comprises a second light guide plate layer, comprising the second light-emitting source and a second reflecting element, and guiding the second light signal; wherein the second reflecting element reflects the second light signal, wherein a first part of the second reflecting element is less than a second part of the second reflective element since a distance between the first part of the second reflecting element and the second light-emitting source is less than a distance between the second part of the second reflecting element and the second light-emitting source.
However, Chen discloses a similar apparatus where the second medium layer comprises a second light guide plate layer, comprising the second light-emitting source and a second reflecting element, and guiding the second light signal; wherein the second reflecting element reflects the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second light-emitting source as disclosed by Jiang to include a second light guide plate layer and a second reflecting element as disclosed by Chen. One would have been motivated to do so for the purpose of illuminating a display device while having two separate input modes (Chen, Paragraphs 0010-0013). One would have also been motivated to do so for the purpose of achieving a particular light shading rate in order to minimize light leakage and crosstalk (Chen, Paragraphs 0057-0059).
Jiang also fails to disclose that wherein a number of first reflective dots of the second reflecting element is less than a number of second reflective dots of the second reflective element since a distance between the first reflective dots of the second reflecting element and the second light-emitting source is less than a distance between the second reflective dots of the second reflecting element and the second light-emitting source, wherein a size of the first reflective dot is equal to a size of the second reflective dot.
However, Kubo discloses a similar display where a number of first reflective dots of the second reflecting element is less than a number of second reflective dots of the second reflective element since a distance between the first reflective dots of the second reflecting element and the second light-emitting source is less than a distance between the second reflective dots of the second reflecting element and the second light-emitting source, wherein a size of the first reflective dot is equal to a size of the second reflective dot (Kubo, Figure 14, where the first column of reflective dots 9 closest to the second light-emitting source 3A may be considered the first reflective dots and all other reflective dots may be considered second reflective dots; Paragraph 0155).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second reflective element as disclosed by Jiang in view of Chen to have a greater number of second reflective dots as disclosed by Kubo. One would have been motivated to do so for the purpose of producing uniform luminance within the display (Kubo, Paragraph 0155) thereby enhancing touch recognition at a side farther from a second light source. 


Regarding Claim 8, Jiang in view of Chen discloses the fingerprint recognition apparatus as claimed in claim 1, wherein the second medium layer has a hole area where the second light signal reflected from the fingerprint to the sensor penetrates without passing the second medium layer (Figures 1-2, the hole area may be considered the horizontally adjacent area to 302 where 302 is not disposed). 

Regarding Claim 9, Jiang discloses a fingerprint recognition apparatus for integrating into a display panel displaying according to a first light signal (Figures 1-2), comprising:
A sensor, sensing a fingerprint according to a second light signal (Figures 1-2, sensor 301);
A third diffuser layer, disposed between the display panel and the second, and diffusing the first light signal (Figure 2, third diffuser layer 1013);
A third reflector layer, disposed between the third diffuser layer and the second, and reflecting the first light signal (Figure 2, third reflector layer 1011); and
A third light guide plate layer, disposed between the third diffuser layer and the third reflector layer, comprising a first light-emitting source to emit the first light signal, a second light-emitting source to emit the second light signal, a first reflecting element and guiding the first light signal and the second light signal (Figure 2, third light guide plate layer 1012, first light-emitting source 1014, second light-emitting source 302, first reflecting element 1012b), wherein the first reflecting element reflects the first light signal (Paragraph 0052).
Jiang fails to disclose a second reflecting element, wherein the second reflecting element reflects the second light signal.
However, Chen discloses a similar apparatus comprising a second reflecting element, and guiding the second light signal; wherein the second reflecting element reflects the second light signal (Chen, Figure 3, second reflecting element 331; Paragraphs 0051-0053).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the third light guide plate layer as disclosed by Jiang to include a second reflecting 
Jiang also fails to disclose that wherein a number of first reflective dots of the second reflecting element is less than a number of second reflective dots of the second reflective element since a distance between the first reflective dots of the second reflecting element and the second light-emitting source is less than a distance between the second reflective dots of the second reflecting element and the second light-emitting source, wherein a size of the first reflective dot is equal to a size of the second reflective dot.
However, Kubo discloses a similar display where a number of first reflective dots of the second reflecting element is less than a number of second reflective dots of the second reflective element since a distance between the first reflective dots of the second reflecting element and the second light-emitting source is less than a distance between the second reflective dots of the second reflecting element and the second light-emitting source, wherein a size of the first reflective dot is equal to a size of the second reflective dot (Kubo, Figure 14, where the first column of reflective dots 9 closest to the second light-emitting source 3A may be considered the first reflective dots and all other reflective dots may be considered second reflective dots; Paragraph 0155).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second reflective element as disclosed by Jiang in view of Chen to have a greater number of second reflective dots as disclosed by Kubo. One would have been motivated to do so for the purpose of producing uniform luminance within the display (Kubo, Paragraph 0155) thereby enhancing touch recognition at a side farther from a second light source. 

Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Chen and Kubo in further view of Lin et al (US Publication No.: US 2015/0268529 A1 of record, “Lin”).
Regarding Claim 3, Jiang in view of Chen and Kubo discloses the fingerprint recognition apparatus as claimed in claim 1.
Jiang fails to disclose that the second medium layer comprises a second diffuser layer, disposed between the first medium layer and the second light guide plate layer, diffusing the second light signal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus as disclosed by Jiang to include a second diffuser layer as disclosed by Lin. One would have been motivated to do so for the purpose of achieving a desired degree of privacy within the display panel (Lin, Paragraph 0108). 

Regarding Claim 10, Jiang in view of Chen and Kubo discloses the fingerprint recognition apparatus as claimed in claim 9.
Jiang fails to disclose that the third diffuser layer further diffuses the second light signal.
However, Lin discloses a similar apparatus where the third diffuser layer further diffuses the second light signal  (Lin, Figure 3, third diffuser layer 312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffuser layer as disclosed by Jiang to diffuse the second light signal as disclosed by Lin. One would have been motivated to do so for the purpose of achieving a desired degree of privacy within the display panel (Lin, Paragraph 0108). 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Chen and Kubo in further view of Huang et al (US Publication No.: US 2017/0010407 A1 of record, “Huang”).
Regarding Claim 4, Jiang in view of Chen and Kubo discloses the fingerprint recognition apparatus as claimed in claim 1.
Jiang fails to disclose a second reflector layer, disposed between the sensor and the second light guide plate layer, reflecting the second light signal.
However, Huang discloses a similar apparatus comprising a second reflector layer, disposed between the sensor and the second light guide plate layer, reflecting the second light signal (Huang, Figure 3, second reflector layer 80).


Regarding Claim 11, Jiang in view of Chen and Kubo discloses the fingerprint recognition apparatus as claimed in claim 9.
Jiang fails to disclose that third reflector layer further reflects the second light signal.
However, Huang discloses a similar apparatus where third reflector layer further reflects the second light signal. (Huang, Figure 3, third reflector layer 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the third reflector as disclosed by Jiang to reflect a second signal light as disclosed by Huang. One would have been motivated to do so for the purpose of enhancing backlight performance and minimizing light leakage (Huang, Paragraph 0038). 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Chen and Kubo in further view of Huang and Jin.
Regarding Claim 5, Jiang in view of Chen and Kubo discloses the fingerprint recognition apparatus as claimed in claim 1.
Jiang fails to disclose a second diffuser layer, disposed between the first medium layer and the second light guide plate layer, diffusing the second light signal, and a second reflector layer, disposed between the sensor and the second light guide plate layer, reflecting the second light signal.
However, Huang discloses a similar apparatus comprising a second reflector layer, disposed between the sensor and the second light guide plate layer, reflecting the second light signal (Huang, Figure 3, second reflector layer 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second medium layer as disclosed by Jiang to include a second reflector layer as 
Further, Lin discloses a second diffuser layer, disposed between the first medium layer and the second light guide plate layer, diffusing the second light signal (Lin, Figure 3, second light guide plate layer 314, second diffuser layer 312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus as disclosed by Jiang to include a second diffuser layer as disclosed by Lin. One would have been motivated to do so for the purpose of achieving a desired degree of privacy within the display panel (Lin, Paragraph 0108). 

Regarding Claim 12, Jiang in view of Chen and Kubo discloses the fingerprint recognition apparatus as claimed in claim 9.
Jiang fails to disclose that third diffuser layer further diffuses the second light signal and the third reflector layer further reflects the second light signal. 
However, Huang discloses a similar apparatus where third reflector layer further reflects the second light signal. (Huang, Figure 3, third reflector layer 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the third reflector as disclosed by Jiang to reflect a second signal light as disclosed by Huang. One would have been motivated to do so for the purpose of enhancing backlight performance and minimizing light leakage (Huang, Paragraph 0038). 
Further, Lin discloses a similar apparatus where the third diffuser layer further diffuses the second light signal  (Lin, Figure 3, third diffuser layer 312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffuser layer as disclosed by Jiang to diffuse the second light signal as disclosed by Lin. One would have been motivated to do so for the purpose of achieving a desired degree of privacy within the display panel (Lin, Paragraph 0108). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871